Case 2:18-cv-10542-LJM-EAS ECF No. 137, PageID.1700 Filed 05/27/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

  JOEL VANGHELUWE, ET AL.,                      §
                                                §        2:18-cv-10542-LJM-EAS
                 Plaintiffs,                    §
  v.                                            §        Hon. Laurie J. Michelson
                                                §
  GOTNEWS, LLC, ET AL.,                         §        Mag. Elizabeth A. Stafford
                                                §
                 Defendants.                    §
                                                §

 NOTICE OF DISMISSAL AS TO (1) FREEDOM DAILY, LLC (2) DAVID PETERSON,
 (3) JONATHAN SPIEL, (4) SHIRLEY HUSAR, (5) EDUARDO DOITTEAU, (6) JAMES
          CHRISTOPHER HASTEY, AND (7) CONNIE COMEAUX ONLY

            Plaintiffs file this Notice of Dismissal under Rule 41(a)(1)(A)(i) of the Federal Rules

  of Civil Procedure.

            1.   Plaintiffs are Joel Vangheluwe and Jerome Vangheluwe. The current remaining

  Defendants are GotNews L.L.C., Freedom Daily L.L.C., David Petersen, Jonathan Spiel,

  Shirley Husar, Eduardo Doitteau, James Christopher Hastey, and Connie Comeaux.

       2.        On February 14, 2018, Plaintiffs sued Defendants for defamation, defamation

per se, intentional infliction of emotional distress, and invasion of privacy (false light).

       3.        Plaintiffs file this notice of dismissal as to (1) Freedom Daily L.L.C., (2) David

Petersen, (3) Jonathan Spiel, (4) Shirley Husar, (5) Eduardo Doitteau, (6) James Christopher

Hastey, and (7) Connie Comeaux only as defendants in this suit. In accordance with Rule

41(a)(1)(A)(i), none of these defendants have served an answer or a motion for summary

judgment.

       4.        This case is not a class action under Fed. R. Civ. P. 23, a derivative action under

Rule 23.1, an action related to an unincorporated association under Rule 23.2, or an action in




NOTICE OF DISMISSAL                        Page 1 of 2
Case 2:18-cv-10542-LJM-EAS ECF No. 137, PageID.1701 Filed 05/27/21 Page 2 of 2




which a receiver has been appointed under Rule 66.

       5.      This case is not governed by any federal statute that requires a court order for

dismissal of these parties.

       6.      Plaintiffs have not previously dismissed any federal or state court action based

on or including the same claims as those presented in this case.

       7.      This dismissal of (1) Freedom Daily L.L.C., (2) David Petersen, (3) Jonathan

Spiel, (4) Shirley Husar, (5) Eduardo Doitteau, (6) James Christopher Hastey, and (7) Connie

Comeaux only is without prejudice.

                                                     Respectfully submitted,

                                                     Sommerman, McCaffity,
                                                     Quesada & Geisler L.L.P.

                                                     /s/ Andrew B. Sommerman
                                                     Andrew B. Sommerman
                                                     State Bar No. 18842150
                                                     3811 Turtle Creek Blvd., Suite1400
                                                     Dallas, TX 75219
                                                     (214) 720-0720 – Telephone
                                                     (214) 720-0184 - Facsimile
                                                     andrew@textrial.com

                                                     ATTORNEYS FOR PLAINTIFFS



                                CERTIFICATE OF SERVICE

        The undersigned certifies that on May 27, 2021, the foregoing Stipulation of
  Dismissal was served via ECF on counsel of record who have appeared in the case.


                                                            /s/ Andrew B. Sommerman
                                                            Andrew B. Sommerman




STIPULATION OF DISMISSAL                                                         Page 2 of 2
